Citation Nr: 1143946	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  05-10 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA pension benefits in the calculated amount of $32,875, to include whether the debt is valid.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1941 to May 1945.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2004 decision of the Committee on Waivers and Compromises (Committee) at a Department of Veterans Affairs (VA) Regional Office (RO), in Milwaukee, Wisconsin.

In a May 2009 decision the Board determined that there was no fraud, misrepresentation, or bad faith on the Veteran's part in the creation of the overpayment.  The decision remanded the Veteran's request for a waiver of the overpayment.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The overpayment was properly created, but recovery of the overpayment, in the amount of $32,875, would be against equity and good conscience.


CONCLUSION OF LAW

The requirements for waiver of recovery of the indebtedness have been met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist as set forth by the Veterans Claims Assistance Act of 2000 (VCAA) would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

In this case the Veteran became eligible for VA pension benefits following his first wife's death in October 1987.  His spouse's Social Security Administration (SSA) benefits ended with her death and the Veteran's income fell below the maximum allowable income for the award of pension benefits.  The record reveals that the Veteran remarried in January 1989, and that his combined household income following remarriage was above the maximum allowable income for the award of pension benefits.  However, the Veteran did not report his remarriage until January 2002.  As such, the Veteran was not entitled to the VA pension benefits that he received following his marriage to his second wife and an overpayment was created.    

In June 2006 the RO sent a letter to the Veteran which provided an audit of the overpayment and confirmed that the overpayment was correctly in the calculated amount of $32,875.  In a May 2009 decision the Board noted that the Veteran had questioned the validity of the debt and instructed that the Veteran be contacted in order to obtain information as to any medical expenses of his wife between February 1989 and November 2003.  Any such medical expenses could have been considered in reducing countable income and could have affected the calculated amount of the debt.  The Board notes that the Veteran did not respond with the requested information.  Consequently, the Board must consider the overpayment as currently calculated to be valid.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Recovery of the overpayment of any VA benefits must be waived if: (1) the application for relief is filed in a timely manner; (2) there is no indication of fraud, misrepresentation, or bad faith on the part of the person having an interest in the waiver; and (3) recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c).  

In this case, the Veteran's application was timely filed and the Board determined in the May 2009 decision that there was no fraud, misrepresentation, or bad faith on the Veteran's part.  Although the Veteran submitted Eligibility Verification Reports (EVR) indicating that he was a widow and not married, the Veteran and his daughter presented evidence that every year when he was required to verify his income, the Veteran relied upon his service representative to fill out the forms, and when the forms were completed, he signed them.  His daughter pointed out that the Veteran's hearing is extremely impaired, so that he does not always understand what is being said to him or why he is required to sign what is put in front of him.  Moreover, the record shows that when his service representative died, and a new person filled out the form in 2002 checking "married" as the Veteran's marital status, the Veteran did not object to that, but signed those forms as he always did.  By signing the 2002 form without objecting, an inference is raised that rather than taking steps to deliberately misrepresent a material fact, the Veteran was merely not paying attention to details when he signed the forms each year.  That interpretation is consistent with the lay statements by his pastor and a friend, indicating that he is a man of integrity.  While signing documents without paying attention to their content is an unsafe practice, the Board finds that it does not constitute an intention to engage in fraud, misrepresentation, or acts of bad faith.  

As for the third requirement, the "equity and good conscience" standard is applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  It means arriving at a fair decision between the obligor (the Veteran) and the Government.  38 C.F.R. § 1.965(a).  In making such a decision, the following factors (which are not an all-inclusive list) must be considered: (1) fault of the debtor; (2) balancing of faults; (3) undue hardship; (4) defeat of the purpose for which benefits were intended; (5) unjust enrichment; and (6) changing position to one's detriment.  38 C.F.R. § 1.965(a).  

The Veteran asserts that the recovery of the overpayment should be waived on the basis of hardship and on the basis that it was due to the fault of his former service representative that caused the overpayment.  The Board finds that there was some fault on the part of the Veteran for not reading and understanding the forms that he signed for the purpose of continuing his VA pension benefits.  However, the Board also finds that VA bears some fault for the creation of most of the overpayment.  A review of the claims file reveals that a SSA document was received by the RO in January 1990 which indicated that the Veteran's first wife had died and that the Veteran was now married to someone else.  If VA had taken action with the information provided at that time, the vast majority of the current overpayment would have been avoided.

Additionally the Board finds that recovery of the overpayment would result in undue hardship.  A financial status form (FSR) submitted by the Veteran in February 2004 indicates that the Veteran and his spouse had no significant assets and that their combined yearly income was approximately $12,600.  Their yearly expenses were noted to be about as much.  Considering their very low income, and considering that the claims file shows significant medical and other expenses every year, it is clear that repayment of the $32,875 overpayment would cause the Veteran, who is over 94 years old, severe financial hardship.  

The Board notes that the purpose of pension benefits is to prevent Veterans of a period of war from suffering severe financial hardship due to low income.  As noted above, if VA sought to recover the overpayment such would put the Veteran in a situation of severe financial hardship and thus recovery would nullify the objective for which such benefits were intended.

With regard to unjust enrichment, the Board notes that waiver of repayment of the debt might leave the Veteran unjustly enriched to some extent, as he received significant payments to which he was not entitled by law.  At the same time, however, the Board notes that the other elements discussed above weigh against the 'unfairness' of such, particularly the fact that the Veteran did not receive the payments in bad faith, the fact that the Veteran was, and is, subsisting on a very low income, and the fact that VA was on notice of his remarriage, but continued to pay the Veteran pension benefits for years thereafter.  

With regard to the consideration of changing position to one's detriment, the Board does not find evidence of detrimental reliance in the record.

In summary, having found no fraud, misrepresentation of a material fact, or bad faith in the creation of the debt, having found fault on the part of the Veteran, but also significant fault on VA's part, and having found that repayment of the debt would create undue hardship and would nullify the objective for which the VA benefits were intended, the Board finds that repayment of the debt is against 'equity and good conscience,' and, therefore, that a waiver should be granted.  38 U.S.C.A. § 5302(a) (West 2002).


ORDER

Entitlement to waiver of recovery of the overpayment of pension benefits in the amount of $32,875 is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


